Citation Nr: 0823432	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial or staged rating in excess of 30 
percent for service-connected narcolepsy.

2.	Entitlement to an initial or staged rating in excess of 10 
percent for service-connected low back strain.

3.	Entitlement to an initial or staged rating in excess of 10 
percent for service-connected cervical spine strain.

4.	Entitlement to an initial or staged rating in excess of 10 
percent for service-connected migraine headaches.

5.	Entitlement to an initial or staged rating in excess of 10 
percent for service-connected bilateral pes planus with 
plantar fasciitis.  




REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1996 to 
October 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for: (1) narcolepsy, evaluated at 
30 percent; (2) low back strain, evaluated at 10 percent; (3) 
cervical strain, assessed at 10 percent; (4) bilateral pes 
planus with plantar fasciitis, evaluated at 10 percent; and 
(5) migraine headaches, evaluated at 10 percent.  At this 
time, the RO also granted service connection for 
retropatellar pain syndrome of the right knee and allergic 
rhinitis, but denied service connection for hemorrhoids, anal 
fissures, retropatellar pain syndrome of the left knee and 
bilateral shin splints.  

The RO issued a notice of the decision in November 2004, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
December 2004.  Subsequently, in June 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in November 
2005, the veteran timely filed a substantive appeal only with 
respect to the evaluations of her service connected (1) 
narcolepsy, (2) low back strain, (3) cervical back strain, 
(4) migraine headaches, and (5) bilateral pes planus, in 
addition to the RO's denial of service connection for 
hemorrhoids.  In February 2006 the RO granted service 
connection for hemorrhoids, to which the veteran filed no 
objection as to the effective date or disability rating 
assigned.  Therefore the issue is no longer in appellate 
status.  With respect to the remaining initial higher rating 
claims, the RO provided a Supplemental Statement of the Case 
(SSOC) in February 2006 and June 2006.  

The veteran did not request a Board hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  Specifically, as noted by her accredited 
representative in the June 2008 Informal Hearing 
Presentation, "[t]he examinations and outpatient treatment 
records used in the rating decision are over two years old."  
June 2008 Informal Hearing Presentation at 3.  She also 
asserted that her service connected disabilities were worse 
than when previously rated.  Id.  Under such a circumstance, 
the Board determines that fresh VA medical examinations are 
warranted.

In addition, a May 2006 VA examiner noted the veteran's 
report that her migraine headaches caused "absenteeism from 
work about 3 times in a month, because of the intensity of 
the migraine headaches and the headaches are bilateral and 
retroorbital," as well as manifested by nausea, vomiting, 
photophobia and phonophobia.  In the Board's view, such 
symptomatology and attendant impact on the veteran's work 
raises the possibility that she experiences a "marked 
interference" with her employment, as contemplated by 38 
C.F.R. § 3.321(b)(1), which governs extraschedular ratings.  
See Thun v. Peake, No. 05-2066 (Apr. 23, 2008) (noting that 
"[w]hen either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted").  Accordingly, the 
Board determines that the AMC/RO should develop this issue 
accordingly, and thereafter, refer the matter to appropriate 
officials for consideration of an extraschedular rating.        

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

The AMC/RO should also provide the 
veteran written notification specific to 
the claim for an extraschedular rating 
for her service connected migraine 
headaches under 38 C.F.R. § 3.321(b)(1), 
to include informing her of the relevancy 
of any evidence from an employer or 
former employer relating to her claim of 
significant work impairment caused by her 
migraine headaches.  

2. The veteran must be afforded VA 
medical examinations for the purpose of 
determining the nature and severity of 
her service connected: (1) narcolepsy; 
(2) low back strain; (3) cervical spine 
strain; (4) migraine headaches; and (5) 
bilateral pes planus with plantar 
fasciitis.  

Following a review of the relevant 
medical evidence in the claims file, a 
physical examination, any laboratory 
tests that are deemed necessary, and any 
additional specialty examinations that 
are warranted, the clinician is requested 
to assess the current severity of the 
above disabilities.  With respect to the 
orthopedic disabilities (namely, the 
disabilities of the low back, the 
cervical spine and the bilateral feet), 
the clinician should conduct range of 
motion testing with appropriate 
consideration of the DeLuca criteria.  
The examiner should also note whether the 
veteran experiences any radiation pain or 
neuropathy as a result of her service 
connected back disabilities.  

3. The AMC/RO should then refer the case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the 
veteran's service connected migraine 
headaches.  38 C.F.R. § 3.321(b) (2007).
		
4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  





